Citation Nr: 1211726	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  09-00 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1989 to August 1994.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  An October 2007 RO decision confirmed and continued a 20 percent rating for the Veteran's low back disability, however increased the rating for the associated left leg radiculopathy to 20 percent, retroactively effective from January 6, 2006, but confirmed and continued the 10-percent rating for the right leg radiculopathy.  A subsequent December 2007 RO decision also denied his claim for service connection for a left hip disorder.

In February 2011, however, the Board granted the claim for service connection for a left hip disorder.  The Board also granted higher 40 percent ratings for the low back disability and associated left leg radiculopathy, retroactively effective from May 25, 2010, and a higher 20 percent rating for the right leg radiculopathy, also retroactively effective from May 25, 2010.

Also in that February 2011 decision, the Board noted that of record was a September 2009 Infeasibility Determination prepared by a VA Vocational Rehabilitation and Education Program Counselor indicating that the Veteran's reasonable feasibility for participation in competitive employment activities was not supported.  The Board explained that in Roberson v. Principi, 251 F.3d 1378, 1384 (2001), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) had held that once a claimant:  (1) submits evidence of a medical disability, (2) makes a claim for the highest possible rating, and (3) submits evidence of unemployability, an informal TDIU claim is raised under 38 C.F.R. § 3.155(a).  The Board further noted that the Court also had more recently explained in Rice v. Shinseki, 22 Vet. App. 447 (2009), that if the Board determines the derivative TDIU claim requires further development before being adjudicated, the appropriate disposition is to remand the TDIU claim.  The Board thus went ahead and adjudicated the claims for higher ratings for the low back disability and associated bilateral lower extremity radiculopathy, but instead remanded this derivative TDIU claim for further development.  VAOPGCPREC 6-96 (Aug. 16, 1996) and VAOGCPREC 12-2001 (July 6, 2001).  This claim since has been returned to the Board for further appellate consideration.

Also in that February 2011 Board decision, it was noted that still additional claims for service connection for a left knee disorder, identified as degenerative arthritis of the left knee, and depression, claimed as secondary to chronic pain as a result of the service-connected disabilities, had been raised by the record but had not been initially adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  In this regard, the Board sees that during the course of this appeal the Veteran has submitted statements discussing his health in general.  However, it appears that by way of an August 2007 statement, he claimed that he then recently had been treated for depression.  In a January 2008 statement, he claimed that he had been treated for his knees, and the VA and private treatment records on file at that time discussed only a left knee diagnosis.  In an August 2008 statement, he discussed his hypertension in service and his current cardiac-related issues.  In an even more recent January 2012 statement, he asserted his entitlement to service connection for a right hip disorder, including as secondary to his already service-connected left hip disability.  Also in that January 2012 statement, he asserted his entitlement to a temporary total rating under 38 C.F.R. § 4.30 (2011) based on the need for convalescence following left hip replacement surgery in February 2009, and entitlement to a total rating based on bilateral disability, referring to the disability affecting his left and right hips.

Thus, in addition to the claims referred to the RO by the Board in February 2011, the Board now also refers these additional issues of whether there is new and material evidence to reopen the claim for service connection for a cardiac disorder, including hypertension; entitlement to service connection for a right hip disability, including as secondary to the service-connected left hip disability; entitlement to a temporary total rating under 38 C.F.R. § 4.30 based on the need for convalescence following left hip replacement surgery in February 2009; and entitlement to a total rating based on bilateral disability, referring to the disability affecting the left and right hips.  The Board does not presently have jurisdiction to consider these other claims, however, so they are referred to the RO for appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over issues not yet adjudicated by the RO).

Also by way of his January 2012 statement, the Veteran asserted that he had more information or evidence to submit in support of his appeal.  The Board received additional medical evidence in January 2012; however, the Board has not received a signed statement from the Veteran waiving his right to have the RO initially consider this additional evidence.  38 C.F.R. §§ 20.800, 20.1304.  And because this additional medical evidence in question is neither duplicative of other evidence nor irrelevant, and since a Supplemental Statement of the Case (SSOC) addressing this additional evidence has not been issued, this evidence must be referred to the RO for this initial consideration.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

But as concerning the claim that is currently before the Board, for a TDIU, the Board has advanced this claim on the docket pursuant to 38 C.F.R. § 20.900(c) (2011); 38 U.S.C.A. § 7107(a)(2) (West 2002).

Since, however, this TDIU claim requires still further development before being decided on appeal, the Board is again remanding this claim again to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

Although the Board sincerely regrets the additional delay that inevitably will result from again remanding this claim, this additional development is needed to fairly decide this claim.  The Board says this mindful of the fact that the Veteran's appeal of this claim has been advanced on the docket on account of his financial hardship, which he and his wife have detailed in their various statements.  Nevertheless, another remand of this claim is necessary to ensure procedural due process and that there is a complete record upon which to decide this claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).

Total disability is considered to exist when there is any impairment in mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability, that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  Id.

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any nonservice-connected conditions and advancing age, which would justify a TDIU.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."


In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  And in this context, the Court noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a); see, too, Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U. S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.


Along these same lines, the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has clarified that "[r]equiring a Veteran to prove that he is 100 percent unemployable is different than requiring him to prove that he cannot maintain substantially gainful employment.  The use of the word 'substantially' suggests an intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that he prove 100 percent unemployability leaves no flexibility."  See Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

And as the Court stated in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be other than marginal.  See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).  The Board must consider the effects of the Veteran's service-connected disabilities in the context of his employment and educational background.  See Fluharty v. Derwinski, 2 Vet. App. 409, 412-13 (1992); Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

That said, to receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Moreover, the degree of impairment in occupational functioning that is generally deemed indicative of unemployability consists of a showing that the Veteran is indeed "[in]capable of performing the physical and mental acts required by employment," and is not based solely on whether the Veteran is unemployed or has difficulty obtaining employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Rather, the record must demonstrate some factor that takes his situation outside the norm since the VA rating schedule already is designed to take into consideration impairment that renders it difficult to obtain and keep employment.  Id; see also 38 C.F.R. §§ 4.1, 4.15 (2011).


The Veteran's service-connected disabilities are:  postoperative lumbar degenerative disc disease and associated radiculopathy of the left leg, each rated as 40-percent disabling, and associated radiculopathy of the right leg and status post degenerative arthritis of the left hip, each rated as 20-percent disabling.  Effectively since May 25, 2010, he has had a combined rating of 80 percent for these disabilities.  38 C.F.R. § 4.25.  So he has sufficient ratings to satisfy the threshold minimum requirements of 38 C.F.R. § 4.16(a) for consideration of a TDIU - that is, without having to resort to the special extra-schedular provisions of § 4.16(b).

There is evidence of record indicating he was enrolled in, but later denied, further participation in VA's Vocational Rehabilitation and Education Program.  Associated with his claims file are a number of documents concerning that denial.  However, the actual records upon which that decision was based to deny his participation in the program are not in the claims file.  The Board has constructive, if not actual, notice and possession of these additional records since they are generated by VA.  See Dunn v. West, 11 Vet. App. 462, 466-67; Bell v. Derwinski, 2 Vet. App. 611 (1992).  And since pertinent to this claim for a TDIU, they must be obtained before deciding this claim.  See 38 C.F.R. § 3.159(c)(2).  As such, the Veteran's complete VA Vocational Rehabilitation and Education Program folder should be obtained and associated with the claims file for consideration.

The Board also previously directed that the RO/AMC develop and adjudicate several referred claims, including for service connection for a left knee disorder, identified as degenerative arthritis of the left knee; for depression, claimed as secondary to chronic pain as a result of the service-connected disabilities, and to assign an initial rating for the newly service-connected left hip disorder, all prior to further development of this derivative TDIU claim.  And while the AMC assigned an initial rating for the Veteran's left hip disability in a March 2011 decision, there is no indication the AMC also developed, much less adjudicated, the several other claims the Board referred.


These other claims not only concerned his purported entitlement to service connection for a left knee disorder, identified as degenerative arthritis of the left knee, and for depression, claimed as secondary to chronic pain as a result of his service-connected disabilities, but as well the two other newly referred claims concerning whether there is new and material evidence to reopen his claim for service connection for a cardiac disorder, including hypertension, and entitlement to service connection for a right hip disorder, including as secondary to his 
service-connected left hip disability.  Failure to consider these other claims is critically significant because the determination of whether these are additional service-connected disabilities will, in turn, affect whether they are considered in determining whether he is entitled to a TDIU.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 and 4.19.

As the AMC did not develop and adjudicate these previously referred claims of entitlement to service connection for a left knee disorder, identified as degenerative arthritis of the left knee, and for depression, claimed as secondary to chronic pain as a result of the service-connected disabilities, there was not compliance with the Board's February 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand). 

But aside from this, there is conflicting evidence of record and, thus, it is unclear whether the Veteran is unemployable as a result of his service-connected disabilities versus, instead, only so with consideration of disabilities that are not related to his military service, i.e., not service connected.  The medical opinions obtained thus far on this determinative issue are not entirely clear as to the specific disabilities causing unemployability, and are unclear as to whether the conclusions were drawn considering any nonservice-connected disabilities.

Associated with the claims file are records dated from June 1982 to February 1983 indicating the Veteran underwent pre-service special education and psychological evaluation.

In a January 2003 letter, Dr. S., a private treatment provider, opined that the Veteran was able to do only the lightest of duties and jobs, and that training for indoor, white-collar jobs, would be most advantageous.

At the time of his January 2005 claim of entitlement to a TDIU, the Veteran asserted that he had attended courses through the VA Vocational and Rehabilitation Education Program until he had a massive heart attack.  He asserted that he was advised that he was not employable due to his low back disability.

As of May 2006, he was awarded disability benefits by the Social Security Administration (SSA) for his low back and left hip disabilities and depression.  So his award was based on two established service-connected disabilities, his low back and left hip disabilities, and one disability, his depression, which may be determined service connected at some point in the future upon further development and consideration of this other claim.

In an August 2008 statement, the Veteran's wife asserted that the Veteran's past jobs had been in manual labor, and that his mental capacity prevented him from performing other types of jobs.

In a September 2009 letter, the Veteran was denied services from the VA Vocational Rehabilitation and Employment Program.  The letter indicated that VA had determined that it was not reasonable to expect him to be able to train for or get a suitable job.  In a contemporaneous September 2009 Infeasibility Determination, prepared by an official of the VA Vocational Rehabilitation and Employment Program, the Counselor indicated the Veteran's reasonable feasibility for participation in competitive employment activities is not supported.  The Counselor noted his disabilities that were service connected at that time, as well as those that were not, including a left arm and wrist disorder, prior myocardial infarction (i.e., heart attack), severe left hip pain, and depression, and there was assessment indicating serious symptoms and inability to keep a job.


In an August 2010 statement, the Veteran indicated he had been taking on-line courses to sell health insurance.  He said that he would be finished with the courses in the next week and would be traveling to Atlanta to take the insurance test.

In an April 2011 statement, Dr. S. opined that the Veteran was 100-percent disabled and unable to seek or gain full-time employment due to his degenerative disc disease and degenerative arthritis.

The Veteran was afforded a VA compensation examination not very long thereafter, in August 2011.  And after physical examination and review of the claims file, the examiner determined the Veteran is ineligible for employment that would consists of medium-to-heavy lifting, prolonged standing, bending, twisting, walking, running, or physical exertion, and that he also is ineligible to return to his previous employment as a cable installer or carpenter.  This VA examiner further opined that it is reasonable that the Veteran perform light or sedentary duties such as sitting at a computer or desk, with frequent intervals of standing and stretching as necessary.  It is equally significant, however, that at the beginning of that examination the examiner noted the Veteran asserted his entitlement to a TDIU on the basis of his left hip disorder.  This examiner provided a report of her findings on physical examination of the Veteran, which included those concerning his lumbar spine, right and left legs, and left hip, so his service-connected disabilities.  In the portion of the compensation examination report available for identifying all pertinent diagnoses, it appears this examiner noted a number of diagnoses including those related to the Veteran's left hip and lumbar spine.  However, she indicated that the problem associated with the diagnoses was a left hip disorder.  Thus, it is unclear to the Board whether she fully considered the Veteran's service-connected disabilities, that is, beyond his newly service-connected left hip disorder, when rendering the opinion regarding his employability.

The Board therefore is requesting additional (supplemental) medical comment on this determinative issue.  Friscia, 7 Vet. App. 294 at 297.


Accordingly, this claim is again REMANDED for the following additional development and consideration:

(Please note, this claim has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain and associate with the Veteran's claims file his complete VA Vocational Rehabilitation and Education Program folder.  Because this folder is in VA's possession, as a Federal department or agency, VA will make as many requests as are necessary to obtain this folder.  VA will end its efforts only if VA concludes this folder does not exist or that further efforts to obtain it would be futile.  Cases in which VA may conclude that no further efforts are required include those in which this Federal department or agency advises VA that the requested records do not exist or that the custodian does not have them.  See 38 C.F.R. § 3.159(c)(2).  The Veteran also must be appropriately notified in the event VA is unable to obtain this folder.  38 C.F.R. § 3.159(e)(1).

2.  Develop and adjudicate the claims previously referred by the Board in February 2011, specifically, for service connection for a left knee disorder, identified as degenerative arthritis of the left knee; and for depression, claimed as secondary to chronic pain as a result of the service-connected disabilities; as well as two of the newly referred claims concerning whether there is new and material evidence to reopen a claim for service connection for a cardiac disorder, including hypertension, and entitlement to service connection for a right hip disorder, including as secondary to the service-connected left hip disability.

3.  Only once there is a decision on these other claims insofar as whether they, too, are service-connected disabilities, schedule another VA compensation examination for an additional medical opinion concerning the likelihood 
(very likely, as likely as not, or unlikely) the Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment when considering his level of education, prior work experience and training, etc., but not disabilities that are not service connected and without regard to his advancing age.

To facilitate providing this needed opinion, the examiner must be given opportunity to review the claims file, including a complete copy of this remand, the Veteran's VA Vocational Rehabilitation and Education Program folder, and the records considered in his SSA disability determination, for his pertinent medical and occupational histories.  

As it stands, the Veteran's service-connected disabilities are:  postoperative lumbar degenerative disc disease and associated radiculopathy of the left leg, each rated as 40-percent disabling; and associated radiculopathy of the right leg and status post degenerative arthritis of the left hip, each rated as 20-percent disabling, for a combined 80 percent rating effectively since May 25, 2010.  If, however, he is awarded service connection for additional disability or disabilities on remand, they also will need to be considered in determining their effect on his employability.  So it is absolutely imperative the examiner is advised of all 
service-connected disabilities prior to rendering his/her opinion on this issue of employability.

Also to this end, the examiner must give some indication as to whether employment is only possible with special consideration or accommodation (i.e., just marginal employment versus substantially gainful employment).

This VA compensation examiner's opinion must include discussion of the underlying rationale, if necessary citing to specific evidence in the file.

4.  Then readjudicate this TDIU claim in light of all additional evidence, including the evidence recently received in January 2012.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim. 

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369   (1999). 


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


